DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 February 2020 was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 8,993,493 (Mukai).
In regards to independent claim 1 and dependent claims 6-8, Mukai is directed to sliding parts made of lead-free copper-bismuth based sintered material. (Abstract) The sliding parts may be various types, including a plain bearing for an automotive engine, a bush for a machine tool, and a plain bearing for a marine engine. (2:63-67) A metallic overlay such as tin and a resinous overlay may be applied. (5:64-67) 
The sintered material is provided on a backing steel. (5:31-34) In particular, Mukai sets forth the following ranges for the sintered material. 

Claim 1
Mukai
(3:6-28) 
Tin
5.5-10
1-15
Nickel
2-7
3-10
Bismuth
1-5
0.5-15
Silver
0-0.3
Up to 5
Copper
Balance
Balance


Mukai explicitly teaches a sliding part having 6% tin, 5% nickel, 5% bismuth, 0.3% silver, and the balance of copper. (Example 9, Table 2) This example falls within the claimed range. 

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 9,434,005 (Yokota).
In regards to independent claim 1, Yokota is directed to a method of producing a lead-free copper alloy sliding material. (Abstract) The alloy sliding material is sprayed on a steel sheet. (4:63-67) The plain bearing can be used for a bush of an automatic transmission. (8:24-27) 


Claim 1
Yokota
(2:44-49 and 3:12-15) 
Tin
5.5-10
1-15
Nickel
2-7
0.1-5.0
Bismuth
1-5
0.5-15
Silver
0-0.3
0.05-5.0
Copper
Balance
Balance


Tin is a component of the copper alloy and improves it strength and corrosion resistance against a corrosive component contained in lubricant oil or the like. (2:53-56) Bismuth reduces the hardness of the copper alloy as a whole and improves conformability. (2:63-64) Bismuth also suppresses adhesion of copper to the mating shaft and thus improves seizure resistance. (2:64-66) Silver and bismuth form an eutectic, so that bismuth brings about the low adhesion. (3:4-5) Nickel improves the strength of the copper alloy and corrosion resistance against lubricant oil or the like. (3:16-17) 
Yokota explicitly teaches an alloy composition including 5.0% bismuth, 0.1% silver, 6% tin, 5% nickel, and the balance being copper. (See Example 9, Table 1) This composition falls within the claimed ranges. 


Claim Rejections - 35 USC § 102 / 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Number 8,993,493 (Mukai).
As to claims 2-5, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
In producing the sliding product, a powder is sprayed onto a backing steel and sintered at 700 to 1000 degrees C in an inert protective atmosphere. (5:31-64) Mukai teaches producing the products by spraying a powder composition onto a backing steel sheet and then sintering the powder at 850 degrees C. (6:64-7:1) The sintered material was then rolled and then sintered under the same conditions. (7:1-2) 
This appears to be the same or substantially similar to the conditions utilized to produce the claimed products. In particular, the composition of the products appears to play a role in the 
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed area ratios for the microstructures and grain sizes. 

Claims 2-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Number 9,434,005 (Yokota).
As to claims 2-5, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
The starting powder of Yokota is sprayed on a backing metal in the form of a steel sheet and is sintered at 700 to 900 degrees C. (4:63-67) The sintering process is repeated twice. (4:67) 
This appears to be the same or substantially similar to the conditions utilized to produce the claimed products. In particular, the composition of the products appears to play a role in the formation of the particular properties of the resulting product, such as the grain sizes of the bismuth grains. (See Specification ¶16-¶24, in particular ¶24) The manufacturing method is show in Figure 5 of the instant application. A raw material powder of copper alloy is prepared and sprayed onto a backing metal. (Specification ¶25) Primary sintering is performed at a temperature of 850 degrees C. (Specification ¶25) Rolling is performed followed by secondary sintering. (¶25) 
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed area ratios for the microstructures and grain sizes. 

Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,652,675 (Sakai).
In regards to independent claim 1 and dependent claims 6-8, Sakai is directed to a copper alloy sliding material. (Abstract) The copper alloy sliding material can be provided on a back metal for use as a plain bearing. (3:25-29) The plain bearing can be used for high speed and high power engines for motor vehicles. (3:28-29) When it is applied to such an engine, it exhibits good properties of anti-seizure, wear resistance, and load carrying capacity under hard 
The copper alloy sliding material is a sintered alloy. (2:30-35) The composition includes:

Claim 1
Sakai
(2:30-35)
Tin
5.5-10
0.5-15
Nickel
2-7
0.5-10
Bismuth
1-5
1-10
Silver
0-0.3
0.1-10
Copper
Balance
Balance


The tin strengthens the alloy matrix thereby improving the fatigue resistance property of the alloy. (2:50-51) The nickel and silver produce intermetallic compounds to strengthen the alloy matrix thereby improving the fatigue resistance property of the alloy. (2:61-64) 
The ranges for the components within the alloy overlap the claimed ranges. Therefore, a case of prima facie obviousness has been established. Bismuth forms a liquid bismuth-phase during sintering to promote the sintering reaction. (3:6-8) 

As to claims 2-5, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).

This appears to be the same or substantially similar to the conditions utilized to produce the claimed products. In particular, the composition of the products appears to play a role in the formation of the particular properties of the resulting product, such as the grain sizes of the bismuth grains. (See Specification ¶16-¶24, in particular ¶24) The manufacturing method is show in Figure 5 of the instant application. A raw material powder of copper alloy is prepared and sprayed onto a backing metal. (Specification ¶25) Primary sintering is performed at a temperature of 850 degrees C. (Specification ¶25) Rolling is performed followed by secondary sintering. (¶25) 
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed area ratios for the microstructures and grain sizes. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784